Title: General Orders, 27 May 1783
From: Washington, George
To: 


                  
                     
                      Tuesday May 27th 1783
                     Parole Gottenburgh
                     Countersigns Hartford Ilchester
                  
                  For the day tomorrow Brigr Genl Stark
                  B. Qr Mr 3d Massa. Brigade
                  The 1st York regt gives the Guards and the Jersey Battalion the fatigues tomorrow.
                  The regimental Surgeons are to make Returns of their Sick weekly to Doctr Craick.
                  The Honorable the Congress have been pleased to pass the following Resolve.
                  By the United States in Congress assembled May 16th 1783.
                  Resolved That the Commutation in lieu of half pay, as well to Chaplains as to the officers of the Hospital Department and Medical staff, shall be calculated by what they are respectively entitled to agreeably to the resolution of the 17th of January & 8th of May 1781.
               